﻿It gives me much pleasure. Comrade President, to extend to you hearty congratulations on your election to preside over the United Nations General Assembly at its forty-second session and to wish you every success.
We appreciate the judicious work of the President of the General Assembly at its forty-first session I wish good health and energy to the Secretary-General, Mr· Javier Perez de Cuellar, in his responsible post. We very much appreciate that during his visit to the German Democratic Republic last June we had fruitful talks serving the purposes of the United Nations·
The forty-second session of the General Assembly is being held at a time when ever more people have come to realize that the conventional posture of States on the political, economic and military issues and their own old habits of dealing with the environment and nature are no longer adequate to guarantee the survival of human civilization.
With the world's population now exceeding 5 billion, there is growing evidence that in this age of nuclear weapons and high technology the politics of the arms race and confrontation and the pursuit of selfish interests are bound to multiply and in the end dangerously aggravate the numerous conflicts and crises that already exist in the world. The risks of such policies are becoming increasingly incalculable. This fact alarms peoples on all continents and stirs all those who feel responsible for the fate of humanity to search for alternatives.
To assure the future of mankind it is necessary, first and foremost, to avert a nuclear inferno, to agree immediately on a world-wide halt to the arms race, to lead purposefully that halt to a comprehensively controlled process of reduction c forces and armaments; to refrain from militarising outer space; to forgo the deployment of arms and forces in places where there are means to settle peaceful existing conflict; and to promote coexistence among States and peoples and arrange for their co-operation with a view to solving the global issues facing mankind, such as the preservation of the foundations of life on this planet, the eradication of underdevelopment, hunger and disease, and the elimination of living conditions that are incompatible with human dignity.
Seven decades ago, immediately after the victory of the Great October Socialist Revolution, the young Soviet State addressed its Decree of Peace to the world. Amidst the conflagration of the First World War that call was something entirely new, unusual and unique, giving fresh vigour to the yearning for peace. Since those times, the safeguarding of peace and the transition to disarmament have become the main concern of world politics. Chiefly owing to the initiatives taken by the socialist countries, the non-aligned States, the Group of Six and, last but not least, thanks to the activities of the United Nations and the vigorous action of the world-wide peace movement, there is growing awareness that peace in our time can no longer be achieved by arming against each other, but can be ensured only with each other. To give fresh dynamism to the efforts in favour of a secure peace, arms limitation and disarmament requires common sense and realism. To that end all States must live up to their responsibility.
At their Berlin summit held last May the States parties to the Warsaw Treaty submitted a comprehensive programme of disarmament which also provides for measures for strict verification and confidence building. That programme is based on the analysis of what is necessary and feasible to build a lasting peace with ever fewer weapons; and it is the logical conclusion from the common Soviet-American perception "that a nuclear war cannot be won and must never be fought; that any war between the Soviet Union and the United States of America, whether nuclear or conventional, must be prevented. 
That is what, we recall. General Secretary Gorbachev and President Reagan stated as a result of their meeting at Geneva in November 1985. It is in this context that the German Democratic Republic appreciates the efforts made and the results achieved in the Soviet-American talks at the foreign-minister level which ended last week and went a long way to bringing the world closer to genuine nuclear disarmament. Pursuant to its objective to secure peace with ever fewer weapons, the German Democratic Republic has used all its possibilities, and will continue to do so, to contribute to bringing about a double-zero solution without ifs and buts.
In the view of the German Democratic Republic, the agreed conclusion and the
implementation of an accord between the USSR and the United States of America on the global elimination of their intermediate-range and shorter range missiles permit a start on disarmament proper. Some day historians will certainly describe that step as a turning-point in international and State-to-State relations. It therefore deserves absolute priority and every support. It is only too understandable that now there is a resolute call for the signing and implementing of the accords, because it is common knowledge that, regrettably, there are forces willing to foil this.
Along parallel lines, efforts must be intensified to reduce drastically the number of offensive strategic weapons whilst strengthening the anti-ballistic missile Treaty regime and preventing an arms race in outer space. This would also benefit the further strengthening of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT). At the same time it is imperative to bring about a world-wide prohibition of chemical weapons and a general and complete ban on nuclear-weapon tests.
Threatening potentials and "nuclear deterrence are not only incompatible with a reasonable code of conduct consistent without nuclear and space area; they are also a highly dangerous anachronism. The strategy of so-called nuclear deterrence by no means creates a greater measure of security, but is rather a stumbling-block to rapid progress on nuclear disarmament. An alternative has been offered by the document on their military doctrine the States parties to the Warsaw Treaty adopted at their Berlin summit. That entirely defensive doctrine is fully consistent with the principles embodied in the United Nations Charter concerning the non-threat or non-use of force against the territorial integrity or political independence of any State. The allied socialist States declare: that they will never in any circumstances initiate military action against any State or alliance of States unless they are themselves the target of an armed attack·, that they will never be the first to employ nuclear weapons; that they have no territorial claims on any other State, either in Europe or outside Europe and that they do not view any State or any people as their enemy.
The States parties to the Warsaw Treaty have proposed to the member States of the North Atlantic Treaty Organization (NATO) that they enter into consultations on their respective military doctrines. That, too, could open up a way which would lead finally to a non-offensive capacity on both sides. Military imbalances that have emerged regarding any kind of weapon must be reduced through disarmament by the side that has the advantage over the other, in order to restore the balance at a lower level. That would be better, and less costly, than to stick to the principle of counter-deployment, which in the end has always sent the arms race spiralling upwards.
For the socialist States, verification of all agreements on arms limitation and disarmament is indispensable. What they want is verification without loopholes that includes necessary on-site inspections. The German Democratic Republic, situated as it is in the heart of Europe, has been working above all for a lessening of military confrontation and the strengthening of security on the European continent, since any conflict at the divide between the two most powerful military alliances with the highest concentration of destructive potential would be fatal for humanity as a whole. Security must be strengthened there through global and regional efforts. Yet we do not wait for global solutions. Together with the Czechoslovak Socialist Republic, the German Democratic Republic has put forward proposals aimed at the establishment of a nuclear-weapon-free corridor and a chemical-weapon-free zone in Central Europe. Their implementation would not hamper but facilitate global solutions. Likewise, we attach great importance to the proposal made by the highest representative of the Polish People's Republic, Wojciech Jaruzelski.
The translation of these initiatives into reality would constitute at the same time a direct contribution to the Conference on Security and Co-operation in Europe (CSCE) process, which plays an indisputably essential role in promoting confidence and co-operation in Europe - a role that is increasing, as borne out by the follow-up meeting in Vienna. The German Democratic Republic is working for the successful conclusion of that meeting.
Over the years the Helsinki Final Act, that code of peaceful coexistence, has become a solid foundation for State-to-State co-operation in Europe. It was that positive regional experience from the CSCE process that encouraged the socialist States to submit their proposal to create a comprehensive system of international peace and security. We would expect the current session of the General Assembly to build on the exchange of views already begun, to which General Secretary Gorbachev's article of last week made an impressive contribution, and to lead it towards an intensive dialogue about such a system that would include political, military, economic, humanitarian and ecological aspects. That would be in accordance with the mandate which the world Organization must fulfil by virtue of its Charter.
For every people peace begins on its own doorstep. For this reason, and because of a well-understood historical responsibility, the overriding issue of a secure peace in our time was the central theme of the visit that Erich Honaker, General Secretary of the Central Committee of the Socialist Unity Party of Germany and Chairman of the Council of State of the German Democratic Republic, paid to the Federal Republic of Germany recently. As the leading representative of the German Democratic Republic stated at the end of his visit:
"The results and agreements reached are a success for the policy of common sense and realism, they benefit the people and peace."
The most important result of that visit, which is certainly of concern and interest to all States and peoples, was the agreement, as underlined in the joint declaration
"that the relations between the two States must remain a stabilizing factor for constructive East-West relations. It should generate positive impulses for peaceful co-operation and dialogue in Europe and beyond."
That remains possible provided the two sides - as they have agreed - proceed strictly from realities, show political will, reason and realism, and continue to normalize their intergovernmental relations. That is the only way to honour the obligation undertaken by the German Democratic Republic and the Federal Republic f Germany to do everything to ensure that never again will war, but only and always will peace, emanate from German soil - an obligation that the two German States have reaffirmed.
That visit has rightly met with a remarkable international response, as its realization reflects the general growing awareness that today one cannot any lone τ have peace for oneself alone and that it is no longer the quantity or quality of weapons that is decisive in ensuring peace, but only the quality of the policies pursued.
The visit of the Head of State of the German Democratic Republic to the Federal Republic of Germany illustrated that constructive political dialogue is possible and can indeed be fruitful even when international conditions are complex. Dialogue remains an indispensable tool for mutual understanding and in the search for specific ways to reduce confrontation.
Our policy of good-neighbourliness does not leave out Berlin (West). It is based on the quadripartite agreement and thus on the strict observance of the legitimate rights and interests of all concerned.
The dangers to world peace arising from seats of tension and conflict are a matter of great concern, since the faintest spark could engender a world-wide flare-up. The German Democratic Republic holds that any dispute or conflict should be brought up and settled at the negotiating table, that is peacefully, through dialogue, with all participants on an equal footing, and on the basis of strict respect for the United Nations Charter. The German Democratic Republic appreciates the relevant efforts made by the Secretary-General of the United Nations on behalf of the Security Council. We would expressly encourage him to persist in them. Resolution 598 (1987) of the Security Council is a good basis for the peaceful settlement of the conflict between Iran and Iraq, We endorse the appeal addressed to all States to refrain from any act which might lead to an extension to other regions or to an internationalisation of that conflict. Any show of military strength is incompatible with that aim, as it is bound to exacerbate tensions in the Gulf, The draft declaration entitled "Enhancement of the effectiveness of the principle of non-use of force in international relations drawn up by the Special Committee, should be adopted at an early date and, above all translated into practical measures.
The Middle East conflict remains, now as before, unsettled and the Palestinian people continues to be denied the establishment of an independent and sovereign State; yet there is a growing response to the proposal to convene an international peace conference on the Middle East in which all interested parties would participate, including the Palestine Liberation Organization (PLO) as the sole legitimate representative of the Palestinian people. Direct arrangements by the United Nations Security Council for a negotiating mechanism could bring such a conference nearer. This approach could pave the way to a lasting peace for all States of the region.
The German Democratic Republic believes that the implementation by all parties of the Central American peace plan signed in Guatemala on 7 August is an appropriate means of settling the conflicts in Central America peacefully and putting an end to the overt and covert war against Nicaragua·
The German Democratic Republic welcomes the initiatives taken by the Democratic Republic of Afghanistan and the Soviet Union for a political settlement of the situation that has developed in the region. The process of national reconciliation which the Afghan Government has initiated must no longer be affected by foreign interference.
World public opinion is deeply disturbed about the increased brutality and aggressiveness to which the South African regime of apartheid resorts vis-à-vis the country's black population and the neighbouring States. The peoples in southern Africa demand self-determination and the eradication of racism and apartheid , which means peace at home and a peaceful environment. It is time now that the United Nations plan for the granting of independence to Namibia be implemented.
The German Democratic Republic supports the insistence of the summit meeting of the Organization of African Unity on the imposition by the United Nations Security Council of comprehensive mandatory sanctions against the regime of dyed-in-the-wool racists in South Africa.
A representative international conference on Cyprus, to be held within the framework of the United Nations, is, as before, necessary for the settlement of the Cyprus question. The presence of foreign troops on the island Impedes the search for solutions that might be acceptable to all sides.
The German Democratic Republic follows with sympathy the dialogue that is developing between the three States of Indo-China and the States of the Association of South-East Asian Nations (ASEAN) and hopes that it will be a success.
The German Democratic Republic expressly supports the demand for the establishment of the Indian Ocean as a zone of peace, in keeping with its foreign policy of welcoming and promoting all regional initiatives for zones of peace, security and co-operation.
With regard to the lessening of tensions on the Korean peninsula, the German Democratic Republic supports the pertinent constructive proposals put forward by the Democratic People's Republic of Korea. 
Peace and disarmament, social objectives and the elimination of underdevelopment ate today more closely intertwined than ever before. This, too, was underlined in the document entitled "On the elimination of underdevelopment and the establishment of a new international economic order" adopted by the States patties to the Warsaw Treaty at their Berlin summit in May 1987. Is it not alarming to note that every minute 28 children die of hunger and avoidable diseases while in the same span of time - as was the case in 1986 - $US 1.7 million is spent on armaments? The International Conference on the Relationship between Disarmament and Development held recently furnished ample proof that the continued arms race is the main reason why fewer and fewer funds are provided to alleviate the situation of more and more people who ate socially disadvantaged.
We are satisfied to note that the outcome of that Conference has made it abundantly clear that disarmament is the first prerequisite of development. As the Soviet Foreign Minister has convincingly pointed out, the developing countries' indebtedness has an increasingly negative impact on international relations. At their Berlin summit the States parties to the Warsaw Treaty called for a global and just settlement of that problem.
The United Nations is an appropriate body to promote the democratization of international economic relations. The German Democratic Republic advocates agreement on mutually acceptable principles which would ensure a predictable operation of the world economy. That is precisely the aim of the initiative proposed by the socialist States to draw up a concept of international economic security. 
The German Democratic Republic stands for Increased co-operation among States for the implementation of human rights and fundamental freedoms. It is guided by the precept that the fundamental human right is, above all, the right to live in peace.
The German Democratic Republic promotes the enjoyment of human rights and speaks out firmly against the gross and mass violations of human rights by the practice of apartheid, racial and social discrimination, genocide and fascism.
This world Organization has a multitude of issues to resolve that are crucial for the existence and survival of humanity. It is invaluable as a forum for dialogue, negotiation and co-operation. In saying this we do not overlook the fact that its effectiveness and that of all its bodies, the strengthening of its role and authority, the enhancement of its effectiveness, the binding character of its resolutions as well as the implementation of its decisions depend on the co-ordinated co-operation of all its Member States. If that co-operation is lacking, the strength of the United Nations is bound to be limited. Let me assure this Assembly that the German Democratic Republic will do all it can to help carry out the tasks that face this world Organization.
